Citation Nr: 0409532	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, type I, to include sexual dysfunction, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, right lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, left lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had in excess of twenty years of active service, 
including from June 1941 to November 1945 and from Mat 1960 to 
November 1975.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board REMANDS the issue of entitlement to a higher initial 
evaluation for diabetes mellitus, type I, to include sexual 
dysfunction, currently evaluated as 20 percent disabling, to the 
RO via the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran and his representative if they are required to 
take further action with regard to this claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to his claims.

2.  Peripheral neuropathy of the veteran's right lower extremity 
is causing moderate incomplete paralysis.  

3.  Peripheral neuropathy of the veteran's left lower extremity is 
causing moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher initial evaluation 
for peripheral neuropathy, right lower extremity, currently 
evaluated as 20 percent disabling, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.124a, 
Diagnostic Code 8520 (2003).

2.  The criteria for entitlement to a higher initial evaluation 
for peripheral neuropathy, left lower extremity, currently 
evaluated as 20 percent disabling, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.124a, 
Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA applies to the veteran's appeal.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

A.  Duty to Notify

First, in a letter dated March 2002, the RO notified the veteran 
of VA's newly expanded duties to notify and assist, indicated that 
it was developing his claims pursuant to the latter duty, 
requested the veteran to submit any pertinent evidence and 
information he had to support his claims, and indicated that it 
would assist the veteran in obtaining and developing all pertinent 
evidence provided he identified the source or sources of the 
evidence.  The RO noted that it had already requested evidence in 
support of the veteran's claims, including service personnel 
records, reports of recent VA examinations, and records from Cecil 
Y. Brown, M.D., and B. Weirick, M.D.     

The RO explained that it was required to make reasonable efforts 
to assist the veteran in obtaining all pertinent evidence, 
including medical records, employment records, and records from 
federal agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO requested the veteran to identify the names 
and addresses of the individuals or agencies who had relevant 
records that needed to be secured.  The RO told the veteran that 
he could obtain these records on his own initiative and send them 
to the RO. 

The RO sent the aforementioned notice before initially deciding 
the veteran's claims.  The timing of this notice thus complies 
with the express requirements of the law as found by the Court in 
Pelegrini v. Principi, 17 Vet. App. at 420-22 (2004) (holding, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits).  

The content of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini.  As 
previously indicated, this notice informed the veteran of the 
evidence and information needed to support his claims.  It also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran should 
submit any pertinent evidence he had to support his claims.  See 
Pelegrini, 17 Vet. App. at 422.  

Moreover, after sending the March 2002 notice, the RO provided the 
veteran additional information with regard to his claims in a 
letter dated May 2002, rating decisions dated June 2002 and 
November 2002, a statement of the case issued in December 2002, 
and supplemental statements of the case issued in September 2003 
and December 2003.  In these documents, the RO again notified the 
veteran of the information and evidence needed to substantiate his 
claims, including medical evidence establishing that his service-
connected disabilities had increased in severity.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  The RO indicated that it had not 
received the records it had requested from Drs. Brown and Weirick 
and advised the veteran to obtain these records on his own 
initiative.  The RO also notified the veteran of the reasons for 
which his claims had been denied and the evidence it had 
considered in denying those claims, and provided him the 
regulations pertinent to his claims, including those governing 
VA's duties to notify and assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including VA and 
private treatment records.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
veteran's claims.  38 U.S.C.A.§ 5103A(d).  Specifically, the RO 
afforded the veteran VA examinations, during which examiners 
addressed the severity of the disabilities at issue in this 
appeal.  Here the Board also emphasizes that the veteran has, in 
fact, declined further examination and has requested the appeal be 
decided based on the evidence of record.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand would 
not result in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  The Board thus finds that VA has done 
everything reasonably possible to notify and assist the veteran 
and that the record is ready for appellate review.   

II.  Analysis of Claims

The veteran seeks higher initial evaluations for his service-
connected lower extremity disabilities on the basis that the 
evaluations currently assigned these disabilities do not 
accurately reflect the severity of his lower extremity 
symptomatology.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  In determining 
the level of current impairment, it is thus essential that the 
disability be considered in the context of the entire recorded 
history.  38 C.F.R. § 4.1. 

The RO has evaluated the veteran's peripheral neuropathy of the 
right and left lower extremities as 20 percent disabling pursuant 
to Diagnostic Code 8520, by analogy.  When an unlisted condition 
is encountered, it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

Diagnostic Code 8520 governs ratings of diseases of the peripheral 
nerves, or more specifically, the sciatic nerve.  It provides that 
a 10 percent evaluation is assignable for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
assignable for moderate incomplete paralysis of the sciatic nerve.  
A 40 percent evaluation is assignable for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is assignable for severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assignable for complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.  38 C.F.R. § 4.124a 
(2003).

Based on the aforementioned criteria and for the reasons explained 
below, the Board finds that the veteran's right and left lower 
extremity disability pictures do not more nearly approximate the 
criteria for higher evaluations under Diagnostic Code 8520.  

While serving on active duty, the veteran expressed no complaints 
associated with his legs; however, he complained of, and received 
treatment for, trench or frozen feet incurred in France, during 
World War II.  

Following discharge, during a VA examination conducted in February 
1976, the veteran again expressed no complaints associated with 
his lower extremities.  Subsequently, he submitted a letter from 
William D. Irvine, M.D., which establishes that the veteran 
developed diabetes in July 1976.  The veteran also submitted 
medical records from Dr. Weirick, which indicate that the veteran 
then developed peripheral neuropathy of the lower extremities 
secondary to diabetes.  He then underwent a VA examination, the 
report of which relates the veteran's peripheral neuropathy to 
both diabetes and frozen feet.  In a rating decision dated June 
2002, the RO granted the veteran service connection for diabetes 
mellitus and peripheral neuropathy of both lower extremities 
secondary to diabetes.

During a December 2001 neurological follow-up with Craig S. 
Woodard, M.D., the veteran reported more neuropathy-related pain 
and paresthesias, particularly, tingling pins and needles and 
itching in the thighs.  Dr. Woodard diagnosed some progression of 
generalized peripheral neuropathy secondary to diabetes, including 
hyperesthesia and paresthesia.   

In January 2002, the veteran underwent VA diabetes mellitus and 
peripheral nerves examinations, during which the veteran reported 
a heavy sensation in his legs with numbness from the knees down.  
During the first examination, an examiner noted no clubbing, 
cyanosis or edema in the lower extremities.  He also noted no 
reflexes in the lower extremities.  During the second examination, 
an examiner noted a normal gait, no carotid artery bruits, no 
straight leg raising sign, normal strength and coordination, no 
Romberg, absent knee and Achilles reflexes, and distal sensory 
loss up to the mid-leg level. 

In a letter dated September 2002, Dr. Woodard wrote that he had 
been following the veteran since May 1998 for progressive 
generalized motor peripheral neuropathy.  He indicated that the 
veteran had had a progressive decline over the years, and at that 
point, had moderate disability related to the neuropathy.  He 
explained that the neuropathy involved fairly significant sensory 
disturbance in the lower extremities, severe proprioception loss 
affecting gait balance and ambulation, associated fatigue, some 
progressive weakness in the distal lower extremities with weakness 
of foot intrinsics.  Dr. Woodard concluded that the veteran had 
moderate incomplete paralysis from the peripheral neuropathy.  

In a letter dated February 2003, Dr. Woodard again confirmed 
progressive generalized motor peripheral neuropathy that was 
causing sensory and motor deficits in all extremities.  He 
indicated that the neuropathy was associated with neuropathic pain 
syndrome.  He explained that the veteran had had progressive 
weakness in the hand and foot intrinsics.  Dr. Woodard concluded 
that the veteran was moderately to severely disabled as a result 
of the incomplete paralysis from the peripheral neuropathy.  

During a VA neurological disorders, miscellaneous examination 
conducted in April 2003, the veteran reported numbness, tingling 
and sensory complaints in the lower extremities and loss of 
stamina.  The examiner indicated that the veteran did not complain 
of weakness.  He also indicated that the veteran's neuropathy was 
predominantly sensory with impairment in proprioception being the 
significant difficulty.  This difficulty caused problems with 
walking and maintaining stability.  The examiner noted normal 
muscle mass, tone and strength, a wide-based station, an inability 
to stand on a narrow base without swaying excessively due to 
imbalance, an inability to tandem walk, a profound decrease in 
proprioception, vibration and touch and pin sensation in the 
distal lower extremities, predominantly below the knees, absent 
tendon reflexes even with reinforcement at the ankles, and 
reflexes in the knees coaxed with reinforcement.  

Based on these facts, the preponderance of the evidence is against 
the veteran's claims for higher initial evaluations.  The medical 
evidence is consistent in noting that the veteran's peripheral 
neuropathy causes only "incomplete" paralysis of his lower 
extremities.  There is no competent medical evidence suggesting 
complete paralysis.  

The Board continues to note that in September 2002 Dr. Woodard 
characterized the veteran's incomplete paralysis affecting the 
lower extremities as only moderate, a finding that warrants a 20 
percent evaluation under Diagnostic Code 8520.  Although in 
February 2003, Dr. Woodard indicated that that veteran's 
neuropathy was causing moderate to severe disability, he did not 
identify any increased or different pathology affecting the lower 
extremities at that time.  Nor did he otherwise attempt to 
recharacterize the incomplete paralysis affecting the lower 
extremities as more than moderate.  Rather, in February 2003, Dr. 
Woodward referenced problems relevant to both the upper and lower 
extremities as opposed to the prior report that was particular to 
the lower extremities.  Dr. Woodard's opinions as to only a 
moderate degree of incomplete paralysis affecting the lower 
extremities are, in fact, supported by the clinical findings of 
record, which reflect that the veteran's nerve involvement is 
predominantly sensory, resulting in numbness, tingling and other 
sensory complaints.  Significantly, the veteran has denied 
weakness, as noted in the April 2003 examination report.  Also, 
the April 2003 VA examination clearly shows normal muscle mass, 
tone and strength.  As set out above, sensory impairment is rated 
as mild, or at the most moderate.  In the absence of medical 
evidence establishing moderately severe or severe incomplete 
paralysis affecting the lower extremities, as in this case, 
evaluations in excess of 20 percent may not be assigned for either 
disability at issue in this appeal.

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded higher initial 
evaluations in the future should his disability pictures change.  
See 38 C.F.R. § 4.1.  At present, however, the Board finds that no 
more than a 20 percent evaluation is warranted for peripheral 
neuropathy of the veteran's right or left lower extremity.  

The Board also notes that there is no indication that the 
schedular criteria are inadequate to evaluate the disabilities at 
issue in this appeal.  The veteran does not assert, and the 
evidence does not establish, that either disability, alone, causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates frequent 
periods of hospitalization.  Accordingly, the veteran's claims do 
not present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards and the Board is not required to remand these claims to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the criteria for higher initial 
evaluations for peripheral neuropathy of the lower extremities 
have not been met.  In reaching this decision, the Board 
considered the complete history of the disabilities at issue as 
well as the current clinical manifestations and the effect those 
disabilities have on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  The Board also notes that the veteran 
declined additional examination scheduled in January 2004, instead 
requesting that his claims be evaluated based on the evidence of 
record.  38 C.F.R. § 3.655 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt doctrine, 
but as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in the 
veteran's favor.


ORDER

A higher initial evaluation for peripheral neuropathy, right lower 
extremity, currently evaluated as 20 percent disabling, is denied.

A higher initial evaluation for peripheral neuropathy, left lower 
extremity, currently evaluated as 20 percent disabling, is denied.


REMAND

In a rating decision dated June 2002, the RO granted the veteran 
service connection for diabetes mellitus, type I, to include 
sexual dysfunction, and assigned that disability an initial 
evaluation of 20 percent.  Thereafter, in a written statement 
received in September 2002, the veteran appears to be voicing 
disagreement with the latter action.  The Board believes that this 
statement may be construed as a notice of disagreement with the 
June 2002 rating decision.  To date, VA has not issued the veteran 
a statement of the case in response to this notice of 
disagreement.  The failure to do so in a case such as this renders 
the veteran's claim for a higher initial evaluation for diabetes 
mellitus, type I, to include sexual dysfunction, procedurally 
defective and necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 
20.201 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED for the following:

VA should provide the veteran and his representative a statement 
of the case addressing the issue of entitlement to a higher 
initial evaluation for diabetes mellitus, type I, to include 
sexual dysfunction, currently evaluated as 20 percent disabling, 
to include consideration of all potential bases for a higher 
evaluation, such as the propriety of additional separate 
evaluations for conditions secondary to diabetes.  VA should 
afford the veteran and his representative an opportunity to 
perfect an appeal of the RO's June 2002 rating decision denying 
this benefit by submitting a substantive appeal in response to the 
issuance of the statement of the case.  VA should advise the 
veteran and his representative that the claims file will not be 
returned to the Board for appellate consideration of this 
particular claim unless the veteran perfects his appeal.

By remanding, the Board intimates no opinion as to the ultimate 
disposition of this deferred claim.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).


The law requires that this claim be afforded the RO's expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes) 
(providing that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



